Per Curiam. This is an appeal from a decree of the Circuit Court directing the transfer from appellant to appellee of a certain certificate of membership in the Board of Trade of the City of Chicago. We think the evidence in the record fully supports the decree of the court. The certificate was held by appellant at the time of the filing of the bill under such circumstances as made it in equity the property of appellee, and gave the appellee the right to" a decree of a court of equity compelling its transfer to him. There is no error and the decree of the court will therefore be affirmed. Peeree affirmed.